FILED
                              NOT FOR PUBLICATION                           DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 FERNANDO MEDINA-LARIOS,                          No. 05-71408

               Petitioner,                        Agency No. A070-784-065

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Fernando Medina-Larios, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of

law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir. 2005), and we deny the

petition for review.

       Medina-Larios’ contention that his convictions do not render him ineligible

for cancellation of removal because they occurred over ten years prior to his

application is foreclosed by Flores-Juarez v. Mukasey, 530 F.3d 1020, 1022 (9th

Cir. 2008) (“[Section] 1229b(b)(1)(C) . . . does not place any temporal limitation

on when the crime was committed.”).

       PETITION FOR REVIEW DENIED.




JTK/Research                              2                                     05-71408